office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b04 bpo'hara postn-156038-04 uilc date december to mr paul denard industry director financial services lm f broadway 12th floor new york ny from robert m brown associate chief_counsel income_tax accounting ----------------------------- ------------------------ subject --------------------- ----------------------------- ------------------------ legend date company state x we are sending you this memorandum pursuant to section of revproc_2004_1 2004_1_irb_1 company withdrew a letter_ruling request plr-156706-03 after cc ita had tentatively concluded that members of company would not realize gain_or_loss under sec_1001 of the internal_revenue_code on the exchange of trading rights for class b interests in the first merger consequently under our tentative view members of company could not claim a loss under sec_165 if their bases in the transferable trading rights exceeded the fair_market_value of the non-transferable class b interests ------------- company’s representative informed us that the transaction that was the subject of the letter_ruling request closed on date in substantially the same form as described in the ruling_request we refer this matter to you for any_action you believe is appropriate issues postn-156038-04 will members of company will realize gain_or_loss under sec_1001 on the exchange of trading rights for class b interests in the first merger will members of company realize gain_or_loss under sec_1001 on the exchange of their class b interests for trading permits on the reorganized company conclusion sec_1 members of company will not realize gain_or_loss on the conversion of a member’s trading rights into class b interests in the first merger members of company will not realize gain_or_loss on the issuance of trading permits in replacement of a member’s class b interests surrendered in the second merger facts prior to the transactions discussed in this memo company was a state x not-for-profit non-stock membership_organization that operated a securities company a seat on company carried both equity and nonequity rights the equity rights were ownership rights in company regarding liquidation and governance rights but not dividend rights the nonequity rights were trading rights trading rights on company trading rights could be leased separately or together with voting rights in addition seats on company could be bought or sold subject_to regulation and approval of company through company’s internal market the market for seats on company tended to be illiquid the purchase or sale of a seat on company conveyed both the equity and nonequity rights neither could be bought or sold separately from the other company proposed to demutualize and form a holding_company in a two-step process first company would recapitalize through the merger of a newly formed subsidiary with and into company with company surviving first merger equity rights would be converted to class a interests and trading rights would be converted to class b interests under the amended articles class a interests will be fully transferable separate from class b interests class b interests may not be leased or otherwise transferred second holdings would be organized as a state x for-profit stock corporation holdings would organize a wholly owned subsidiary mergerco immediately after the first merger mergerco would merge with and into company with company surviving second merger each holder of a class a interest would receive holdings stock in in addition electronic trading privileges are available on an annual basis without holding a seat on company these traders are treated as members for sec reporting purposes and are permitted to describe themselves as members under company’s rules however these electronic traders do not have equity rights in company this memorandum does not address the trading rights of traders who do not hold a seat on company postn-156038-04 exchange for the holder’s class a interest class b interests would be extinguished but holders of class b interests would continue to hold trading rights in company in the form of trading permits issued by company trading permits are renewable annually and additional permits may be issued by company at its discretion trading permits like_class b interests may not be leased or otherwise transferred company represents that an unlimited number of trading permits maybe be issued by company after the second merger company represents that there does not appear to be any technological limitation on the number of persons who can trade on the electronic trading platform company requested rulings under sec_368 and sec_351 with regard to the equity rights from the associate chief_counsel corporate in addition company requested the rulings set forth under issues from the associate chief_counsel income_tax accounting law and analysis company requested rulings regarding the federal_income_tax consequences of the first merger and second merger regarding the equity and nonequity interests because for purposes of applying the provisions of subchapter_c to the first merger the service views the equity and nonequity interests as separately held the federal_income_tax consequences of the mergers may be analyzed separately with regard to the equity and nonequity interests sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in ' for determining gain and the loss shall be the excess of the adjusted_basis provided in ' for determining loss over the amount_realized sec_1001 provides that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received under ' c except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under ' on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained sec_1_1001-1 provides that a loss is not ordinarily sustained prior to the sale_or_other_disposition of the property for the reason that until such sale_or_other_disposition occurs there remains the possibility that the taxpayer may recover or recoup some of postn-156038-04 the adjusted_basis of the property until some identifiable_event fixes the actual sustaining of a loss and the amount thereof it is not taken into account in 499_us_554 the supreme court held that a financial_institution that exchanged its interests in one group of residential mortgage loans for another lender's interests in a different group of residential mortgage loans in an arms-length commercial transaction resulted in gain_or_loss recognition under sec_1001 because the exchanged assets were materially different under sec_1 a the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings pincite the court held that because the mortgage loans were made to different obligors and secured_by different homes they embodied distinct legal entitlements and therefore the taxpayer realized losses when it exchanged interests in the loans in 46_tc_835 the taxpayers purchased an arizona retail liquor license these licenses were statutorily limited in number renewable annually and could be sold or leased with the approval of the arizona department of liquor licenses and control in arizona law was amended to provide that liquor licenses could no longer be sold or leased with an exception that licenses could be sold only in a bulk_sale of assets of the business the law also greatly expanded the number and type of licenses available petitioners claimed a sec_165 loss in based on the purported worthlessness of the transfer rights of their liquor license the court found that the bundle of rights represented by the liquor license could not be separated for purposes of determining whether one or more of them had become worthless rather the liquor license as a whole had to become worthless before a closed and completed transaction could be found for purposes of sec_165 although the petitioners asserted the worthlessness of the transfer rights and not that there was a sale or disposition of the license the court clearly considered the modified license to be the same asset before and after the legislative changes in wood v commissioner tcmemo_1985_517 aff’d without published opinion 823_f2d_1553 9th cir the taxpayer owned a san francisco taxicab permit that could be sold or leased in proposition k was passed which required all taxicab permit holders to exchange their old permits for new permits that could no longer be sold but could still be leased in denying a loss under sec_165 the tax_court determined that there had been no closed or completed transaction the court noted that proposition k changed the taxpayer’s cab permit in only one respect- he could not thereafter sell or assign it in so holding the court referred to 201_f2d_743 10th cir in which the court_of_appeals stated a taxpayer is not chargeable with a capital_gain resulting from an enhanced value of a capital_asset while it is still being used in the business neither may he take a deduction from gross_income because of the diminution in value of such an asset while it is still part of the business and is being used in the business postn-156038-04 although the discussion in wood centered on worthlessness the opinion indicates that the loss of the right to sell the license accompanied by an actual physical company of permits did not induce the court to treat a taxicab permit held before enactment of proposition k as a different asset from the taxicab permit received after enactment of proposition k revrul_90_109 1990_2_cb_191 holds that the exercise of an option in an insurance_policy to change the insured is a sale_or_other_disposition under sec_1001 the revenue_ruling states that a change in contractual terms effected through an option provided in the original contract is treated as an exchange under sec_1001 if there is a sufficiently fundamental or material_change that the substance of the original contract is altered through the exercise of the option in revrul_90_109 the exercise of the option resulted in a change in the fundamental substance of the original contract because the essence of a life_insurance_contract is the life that is insured under the contract an exchange of property is a taxable_event under sec_1001 only if the exchange results in the receipt of property that is materially different from the property transferred under sec_165 a loss must be evidenced by closed and completed transactions see sec_1 b the most common way of satisfying the ‘closed and completed transaction’ requirement is by a realization event under sec_1001 -- a ‘sale or other_disposition of property ’ see martin j mcmahon lawrence zelenak federal income_taxation of individuals dollar_figure 2d ed ria wl w g l in beatty and wood the courts holdings that the transactions therein did not result in closed and completed transactions under sec_165 indicates that the transactions were not exchanges of old licenses for new and materially different licenses under sec_1001 even though in both cases some rights under the licenses were eliminated or curtailed and in wood there was an actual exchange of licenses in these cases the rights eliminated or curtailed did not result in a sufficiently fundamental or material_change that altered the substance of the original licenses unlike the fundamental pre-authorized change to the life_insurance_contract in revrul_90_109 or the receipt of a mortgage from one homeowner in exchange for a mortgage from another homeowner in cottage savings in the transactions in company’s ruling_request the rights of members to sell and lease their trading rights would be altered as were the rights of the taxpayers in beatty and wood to sell and lease their licenses further like the transferability and leasing of the license rights in beatty and wood the transferability and leasing rights in the trading rights are not property severable from the trading rights even if the transferability and leasing rights could be separately valued the trading rights continue to have value and utility to those possessing them therefore because there is no closed and completed transaction there is no exchange under sec_1001 in addition this result is not changed because the number of trading permits is expected to increase substantially as did the number of liquor licenses in beatty therefore we informed company that we had tentatively concluded that- postn-156038-04 members of company would not realize gain_or_loss on the conversion of a member’s trading rights into class b interests in the first merger members of company would not realize gain_or_loss on the issuance of trading permits in replacement of a member’s class b interests surrendered in the second merger this chief_counsel_advice may not be used or cited as precedent please call ------------ ------------- if you have any questions
